              S DISTRICT
           ATE           C
          T




                                    O
     S




                                     U
    ED




                                      RT
UNIT
                        TED
                  GRAN




                                             R NIA
                                         s
                             M. Cousin




NO
                   thanael
          Judge Na




                                             FO
 RT




                                         LI
         ER




    H




                                    A
              N                      C
                                F
                  D IS T IC T O
                        R
